Citation Nr: 1021264	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  04-27 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
the Veteran's chronic otitis media.  

2.  Entitlement to a compensable disability evaluation for 
the Veteran's bilateral post-operative tympanic membrane 
perforation residuals.  

3.  Entitlement to a compensable disability evaluation for 
the Veteran's bilateral hearing loss disability.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's L2 and L3 vertebral fracture 
residuals and lumbosacral sprain for the period prior to 
September 26, 2003.  

5.  Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's L2 and L3 vertebral fracture 
residuals and lumbosacral sprain for the period prior to 
April 25, 2007.  

6.  Entitlement to a disability evaluation in excess of 40 
percent for the Veteran's L2 and L3 vertebral fracture 
residuals and lumbosacral sprain for the period on and after 
April 25, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from April 1967 to April 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which denied 
increased disability evaluations for both the Veteran's 
chronic otitis media, bilateral post-operative tympanic 
membrane perforation residuals, and right ear hearing loss 
disability and his L2 and L3 vertebral fracture residuals and 
lumbosacral sprain.  In June 2004, the RO, in pertinent part, 
recharacterized the Veteran's post-operative ear disabilities 
as chronic otitis media evaluated as noncompensable, 
bilateral post-operative tympanic membrane perforation 
residuals evaluated as noncompensable; and bilateral hearing 
loss disability evaluated as noncompensable; granted service 
connection for tinnitus; assigned a 10 percent evaluation for 
that disability; effectuated the award as of May 7, 2003; 
increased the evaluation for the Veteran's lumbosacral spine 
disability from noncompensable to 10 percent; and effectuated 
the award as of May 7, 2003.  

In September 2006, the RO, in pertinent part, increased the 
evaluation for the Veteran's lumbosacral spine disability 
from 10 to 20 percent and effectuated the award as of March 
16, 2006.  In January 2007, the RO retroactively effectuated 
the 20 percent evaluation for the Veteran's lumbosacral spine 
disability as of September 26, 2003.  In February 2008, the 
RO increased the evaluation for the Veteran's lumbosacral 
spine disability from 20 to 40 percent; granted a separate 10 
percent evaluation for right sciatica; and effectuated the 
awards as of April 25, 2007.  

In June 2009 and August 2009, the RO issued a supplemental 
statement of the case that covered most of the issues listed 
on the title page.  In a letter dated March 2008, the RO 
informed the Veteran that his claim for an increased rating 
for otitis media was on appeal.  Accordingly, that issue has 
been included on the title page as well.  See Percy v. 
Shinseki, 23 Vet. App. 37, 47 (2009) (VA can waive any 
objections it has as to both the timeliness and adequacy of a 
Substantive Appeal). 

In a May 2003 written statement, the Veteran advanced 
contentions which may be reasonably construed as an informal 
application to reopen his claim of entitlement to service 
connection for a chronic cervical spine disorder to include 
degenerative disc disease and degenerative joint disease.  In 
his January 2010 Written Brief Presentation, the accredited 
representative advanced that service connection for diabetes 
mellitus and an earlier effective date for the award of 
service connection for right sciatica were warranted.  The 
issues of whether new and material evidence has been received 
to reopen the Veteran's claim of entitlement to service 
connection for a cervical spine disorder to include 
degenerative disc disease and degenerative joint disease, 
service connection for diabetes mellitus, and an earlier 
effective date for the award of service connection for right 
sciatica have not been adjudicated by the RO.  Therefore, the 
Board does not have jurisdiction over the issues.  They are 
referred to the RO for appropriate action.  




REMAND

The report of a May 2008 VA examination for compensation 
purposes states that the Veteran denied a history of ear 
discharge and pruritus.  VA clinical documentation dated in 
March 2009 and April 2009 notes that the Veteran complained 
of chronic ear drainage and pain.  An impression of 
"mastoiditis right s/p mastoidectomy" was advanced.  In 
reviewing the record, the Board observes that the Veteran has 
not been afforded a VA examination for compensation purposes 
which addresses his post-operative ear disabilities since May 
2008.  
The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The Board finds that further VA evaluation would 
be helpful in resolving the issues raised by the instant 
appeal.  

The Veteran asserts that an increased evaluation is warranted 
for his lumbosacral spine disability as it encompasses lumbar 
vertebral fracture residuals, lumbar spine degenerative disc 
disease, and lumbosacral sprain.  The Board notes that a 
September 1999 RO decision denied service connection for a 
cervical spine disorder to include degenerative disc disease 
and degenerative joint disease.  In May 2003, the Veteran 
submitted a claim of entitlement to service connection for 
"degenerative disc disease."  He did not specify the spinal 
segment involved.  In a May 2003 duty to assist notice issued 
to the Veteran, the RO noted that: the Veteran had filed a 
claim for "degenerative disc disease;" a September 1999 
rating decision had previously denied service connection for 
"degenerative disc disease;" and the Veteran needed to 
"submit evidence not previously considered showing the 
condition was incurred in or aggravated by your active 
service" to reopen his claim.  The report of an April 2007 
VA examination for compensation purposes states that the 
Veteran was diagnosed with lumbar spine degenerative disc 
disease.  A November 2008 Report of Contact (VA Form 119) 
conveys that the "Vet[eran] wants to add bulging disc lumber 
4 and 5 in back to his claim."  In a March 2009 rating 
decision, the RO stated:

VA Form 119 indicates you claimed service 
connection for bulging disc, lumbar 
spine.  You are currently 
service-connected for fracture, second 
and third lumbar vertebra, lumbosacral 
sprain.  Rating decisions are based on 
functional impairment of the affected 
body part, as these two conditions are 
affecting the same body part and are 
rated based on the same criteria, service 
connection cannot be established 
separately.   

The RO has not formally adjudicated the issue of service 
connection for lumbar spine degenerative disc disease.  The 
RO erroneously stated that service connection may not be 
established for lumbar spine degenerative disc disease.  
While the evaluation of the same disability under various 
diagnoses is to be avoided, service connection may be 
concurrently established for lumbar spine vertebral fracture 
residuals, lumbar spine sprain, and degenerative disc 
disease.  38 C.F.R. § 4.14 (2009).  In a precedent opinion 
dated December 12, 1997, the Acting General Counsel of the VA 
clarified that the criteria under former Diagnostic Code 
5293, which pertained to intervertebral disc syndrome, 
"involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  The Acting General Counsel 
clarified that a veteran could not be evaluated under both 
Diagnostic Code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and Diagnostic Code 5292 
(limitation of motion of the lumbar spine) due to the 
provisions of 38 C.F.R. § 4.14 prohibiting the evaluation of 
"an identical manifestation under two different diagnoses."  
VAOPGPREC 36-97 (Dec. 12, 1997).  On September 26, 2003, the 
Secretary of the VA amended the portions of the Schedule For 
Rating Disabilities applicable to lumbar vertebral fracture 
residuals, lumbar strain, lumbosacral spine intervertebral 
disc syndrome (degenerative disc disease), and other spine 
and back disorders.  Under the amended rating schedule, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

The Board finds that the issue of service connection for 
lumbar spine degenerative disc disease is inextricably 
intertwined with the certified issue of an increased 
evaluation for the Veteran's L2 and L3 vertebral fracture 
residuals and lumbosacral sprain.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to all 
treatment of his post-operative ear 
disabilities after May 2008 including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

2.  Request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment after May 2008, not 
already of record, be forwarded for 
incorporation into the record.  

3.  After completion of the action 
requested in paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes to accurately 
determine the nature and severity of his 
service-connected post-operative otitis 
media, bilateral tympanic membrane 
perforation residuals, and bilateral 
hearing loss disability.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner or examiners should 
specifically comment on the impact of the 
Veteran's service-connected bilateral ear 
and hearing loss disabilities upon his 
occupational and daily activities.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

4.  Then adjudicate the Appellant's 
entitlement to service connection for 
lumbar spine degenerative disc disease.  
The Veteran and his accredited 
representative should be informed in 
writing of the resulting decision and his 
associated appellate rights.  The issue 
is not on appeal unless there is a notice 
of disagreement and a substantive appeal 
as to the issue.  

5.  Then readjudicate the Veteran's 
entitlement to increased evaluations for 
his otitis media, post-operative 
bilateral tympanic membrane perforation 
residuals, and bilateral hearing loss 
disability; an evaluation in excess of 10 
percent for his L2 and L3 vertebral 
fracture residuals and lumbosacral sprain 
for the period prior to September 26, 
2003; an evaluation in excess of 20 
percent for his L2 and L3 vertebral 
fracture residuals and lumbosacral sprain 
for the period prior to April 25, 2007; 
and an evaluation in excess of 40 percent 
for the Veteran's L2 and L3 vertebral 
fracture residuals and lumbosacral sprain 
for the period on and after April 25, 
2007.  

If the benefits sought on appeal remain 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

